Citation Nr: 0200458	
Decision Date: 01/14/02    Archive Date: 01/25/02

DOCKET NO.  00-01 977A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

S. J. Janec, Counsel


INTRODUCTION

The veteran had active military service from May 1970 to 
March 1972.

This matter comes before the Board of Veterans' Appeals 
(Board) from a rating decision of the Oakland, California, 
Regional Office (RO) of the Department of Veterans Affairs 
(VA) which denied service connection for PTSD.  

The Board notes that, in his claim for compensation in April 
1998, the veteran related that he was being treated for 
"severe depression and paranoia."  He stated that he was a 
nervous wreck and distraught with nightmares from Vietnam.  
The RO interpreted his statement as a claim for service 
connection for PTSD.  No other psychiatric disorders were 
included.  At a personal hearing before the undersigned 
Member of the Board at the RO in October 2001, the veteran's 
representative seemed to be raising a claim for service 
connection for schizoaffective disorder due to military 
service on the veteran's behalf.  Since this specific claim 
has not been adjudicated by the RO, it may not be addressed 
by the Board at this time.  It is referred to the RO for 
appropriate development.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained and the 
duty to assist has been met.  

2.  The veteran has not been diagnosed with PTSD.  


CONCLUSION OF LAW

PTSD was not incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 5103, 5103A, 5107(b) (West 1991 & Supp. 
2001); 38 C.F.R. §§ 3.303, 3.304 (2001).  

REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, the Board notes that on November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096, et seq. 
(2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126) (West Supp. 2001).  Among other things, 
this law eliminated the concept of a well-grounded claim, and 
redefined the obligations of VA with respect to the duties to 
inform and assist.  This change in the law is applicable to 
all claims filed on or after the date of enactment of the 
VCAA, or filed before the date of enactment and not yet final 
as of that date.  38 U.S.C.A. § 5107 note (West Supp. 2001); 
see also Holliday v. Principi, 14 Vet. App. 280 (2001).  

VA has issued regulations to implement the VCAA.  See 66 Fed. 
Reg. 45,620 (Aug. 29, 2001) (to be codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a)).  The newly 
enacted laws and regulations are more favorable to the 
veteran.  See Karnas v. Derwinski, 1 Vet. App. 308, 313 
(1991) (when a law or regulation changes after a claim has 
been filed or reopened but before the administrative or 
judicial appeal process has been concluded, the version more 
favorable to the veteran will apply).  

According to the VCAA, VA shall make reasonable efforts to 
assist a claimant in obtaining evidence necessary to 
substantiate the claim.  In the case of a claim for 
disability compensation, the duty to assist also includes 
providing a medical examination or obtaining a medical 
opinion.  38 U.S.C.A. § 5103A(d)(1) (West Supp. 2001).  Such 
an examination is necessary if there is competent medical 
evidence of a current disability and evidence that the 
disability may be associated with the claimant's active duty, 
but the record does not contain sufficient medical evidence 
for the Secretary to make a decision on the claim.  
38 U.S.C.A. § 5103A(d)(2) (West Supp. 2001); 66 Fed. Reg. 
45,620, 45,626 (Aug. 29, 2001) (to be codified at 38 C.F.R. 
§ 3.159(c)(4)(i)).  

The Board finds that all relevant evidence has been obtained 
by the RO, and the veteran has not identified any outstanding 
evidence that might aid his claims.  Additionally, he was 
provided the opportunity to present personal testimony at a 
hearing before a the undersigned Member of the Board at the 
RO in October 2001.  Although the veteran was not afforded an 
official VA examination, there are numerous VA outpatient 
treatment reports in the record that adequately address the 
issue currently before the Board.  Accordingly, the Board 
finds that VA's duties set forth in the VCAA have been 
substantially complied with on these issues, and no useful 
purpose would be served by remanding this case to the RO for 
additional consideration of the new law.  

Service connection will be granted if it is shown that a 
veteran has a disability resulting from an injury or disease 
contracted in the line of duty, or for aggravation of a 
preexisting injury or disease in active military service.  38 
U.S.C.A. § 1110 (West 1991); 38 C.F.R. § 3.303 (2001).  To 
establish service connection for a disability, a claimant 
must submit (1) medical evidence of a current disability, (2) 
medical evidence, or in certain circumstances lay testimony, 
of in-service incurrence or aggravation of an injury or 
disease, and (3) medical evidence of a nexus between the 
current disability and the in-service disease or injury.  See 
Pond v. West, 12 Vet. App. 341, 346 (1999).  Where the 
determinative issue involves a medical diagnosis, competent 
medical evidence is required.  This burden may not be met by 
lay testimony because lay persons are not competent to offer 
medical opinions.  Espiritu v. Derwinski, 2 Vet. App. 492, 
494-95 (1992).  

To establish service connection for PTSD, the veteran must 
submit medical evidence of a current disability, evidence of 
an in-service stressor, and medical evidence of a nexus 
between service and the current PTSD disability.  Cohen v. 
Brown, 10 Vet. App. 128 (1997).  The Court of Appeals for 
Veterans Claims has emphasized that -

"eligibility for a PTSD service-connection award 
requires" . . . specifically, "(1) [a] current, 
clear medical diagnosis of PTSD . . . ; (2) 
credible supporting evidence that the claimed in-
service stressor actually occurred; and (3) 
medical evidence of a causal nexus between current 
symptomatology and the specific claimed in-service 
stressor."

Gaines v. West, 11 Vet. App. 353, 357 (1998), citing Cohen, 
supra, and Suozzi v. Brown, 10 Vet. App. 307 (1997) (emphasis 
in original).  

If the claimant did not engage in combat with the enemy, or 
the claimed stressors are not related to combat, then the 
claimant's testimony alone is not sufficient to establish the 
occurrence of the claimed stressors, and his testimony must 
be corroborated by credible supporting evidence.  Cohen, 
supra; Moreau v. Brown, 9 Vet. App. 389 (1996); Dizoglio v. 
Brown, 9 Vet. App. 163 (1996); West v. Brown, 7 Vet. App. 70, 
76 (1994).  Furthermore, service department records must 
support, and not contradict, the claimant's testimony 
regarding non-combat stressors.  Doran v. Brown, 6 Vet. 
App. 283 (1994).  

The question of whether the veteran was exposed to a stressor 
in service is a factual one, and VA adjudicators are not 
bound to accept uncorroborated accounts of stressors or 
medical opinions based upon such accounts.  Wood v. 
Derwinski, 1 Vet. App. 190 (1991), aff'd on reconsideration, 
1 Vet. App. 406 (1991); Wilson v. Derwinski, 2 Vet. App. 614 
(1992).  In sum, whether the evidence establishes the 
occurrence of stressors is a question of fact for 
adjudicators, and whether any stressors that occurred were of 
sufficient gravity to cause or to support a diagnosis of PTSD 
is a question of fact for medical professionals.  

The record does not reflect, nor has the veteran asserted, 
that he participated in combat with the enemy during his tour 
of duty in Vietnam.  In fact at his personal hearing in 
October 2001, he acknowledged that he was assigned to a 
clerical position and he did not participate in combat 
operations.  However, he related that he was stationed in 
Pleiku during his 11 months in Vietnam, and the base was 
subject to numerous rocket and mortar attacks.  When the base 
was under attack, he was required to retrieve his weapon and 
prepare to defend the base.  There has been no attempt by the 
RO to verify the veteran's alleged stressors through official 
channels.  However, the Board finds that this is not required 
in the present case because the veteran has not been 
diagnosed with PTSD and the claim must be denied on that 
basis.  

VA outpatient treatment reports and group therapy notes, 
dated from May 1997 to November 2000, document that the 
veteran has been diagnosed with schizoaffective disorder, not 
PTSD.  Furthermore, at his personal hearing in October 2001, 
he admitted that he had never been diagnosed with PTSD and 
did not receive any treatment for PTSD.  As discussed above, 
without a clear diagnosis of PTSD, service connection for 
that disorder may not be granted.  See Gaines, Cohen, supra.  
Consequently, the claim for service connection for PTSD is 
denied.  


ORDER

Service connection for PTSD is denied.  




		
	John E. Ormond, Jr.
	Member, Board of Veterans' Appeals

 

